Title: To Benjamin Franklin from Martha Johnson, 10 May 1768
From: Johnson, Martha
To: Franklin, Benjamin


Honoured Sir
Letchlade, May the 10 1768
I Take this opertunity to write to you hoping this will find you in good helth as it lives me and samey. I hear by nancy you are aboute to leve England which I am very sorrey for as I am afraid I shante have the pleasuer of seeing you Before you goe as it will be very ill convenant [inconvenient] for me to leve my shope as I have no one I can trust to mind it in my absence or Else I Belive I should come to town.
I should take it as a grate favor before you leve us you will be kind anough to think of samey as I am very Cartain there is no favor you Could ask But would be granted with pleasuer and I am very much afraid I shall find it Difucalt to put him apprentices unless I should have somthing more to Do to make money with then I have at present altho I Cannot Complain Considering the Dullness of the place I have some worke and and am in Exspectoon of more but have so low a price for it that I am shuer I should not git my Bread by it had I no other thing to depen[d on].
I hope nancy is well and Comes on in her french and shall be obbliged to you if you will speak to her in that tongue when you have some lasuer as I think you are a good judg. I hope she Behaves herself so as to keep the favor of her frinds and more Espeecly with your self and mrs. stevinson for it would give me the gratest uneaseyness immagenable if she was to Do other wise pleas to give my kind love to her and my Best Respects to mrs. Stevinson and Duty to your self. I am Sir your most affectonate Neice
Martha Johnson
 
Addressed: To / Doctr Franklin / Craven Street / Strand / London
Endorsed: Cousin Johnson